Case 3:18-cv-01745-BAS-AHG Document 75-2 Filed 06/11/20 PageID.2139 Page 1 of 5



  1    BARNEY C. ALES, LTD.
       Barney C. Ales, Esq.
  2    Nevada Bar No. 127
       (admitted pro hac vice)
  3    Mailing Address: P.O. Box 20563
  4
       Las Vegas, NV 89112
       Office: 222 Guidance Ridge Court
  5    Henderson, NV 89012
  6
       Telephone: (702) 998-9576
       Email: attorneyales@gmail.com
  7

  8
       THE CABRERA FIRM, A.P.C.
       Guillermo Cabrera, Esq.
  9    California Bar No. 190303
 10
       600 West Broadway, Suite 700
       San Diego, CA 92101
 11    Telephone: 619-500-4880
 12    Email: gil@cabrerafirm.com
       Movants
 13

 14                    IN THE UNITED STATES DISTRICT COURT
 15
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 16

 17
       BLACK MOUNTAIN EQUITIES, INC. Case No.: 18-CV-1745 (BAS)(AHG)
 18    and GEMINI SPECIAL
       OPPORTUNITIES FUND, LP;
 19

 20                      Plaintiffs,                     DECLARATION OF
                                                          BARNEY C. ALES
 21    vs.

 22    PLAYERS NETWORK, INC.;                    Date: July 13, 2020
                         Defendant.              Courtroom: 4B
 23                                              Judge: Honorable Cynthia Bashant
 24

 25          I, Barney C. Ales, declare the following:
 26
             1.    I am counsel for Players Network, Defendant in these proceedings. I
 27
 28    am over the age of 18, fully competent to make this Declaration and I have
Case 3:18-cv-01745-BAS-AHG Document 75-2 Filed 06/11/20 PageID.2140 Page 2 of 5



  1    personal knowledge of the facts stated herein.
  2
             2.      Defendant, Players Network, engaged Barney C. Ales, Esq. and his
  3

  4    firm to be its counsel in this matter pursuant to a written retainer agreement.

  5          3.     In the retainer agreement, Players Network agreed that I and my firm
  6
       may withdraw from representation of Players Network if Players Network refused
  7

  8    to cooperate with me and my firm, or refused to follow my advice on a material

  9    matter, as well as failed to pay the fees and costs that have accrued in this case.
 10
             4.     I located Guillermo Cabrera, Esq. of The Cabrera Firm, A.P.C. to act
 11

 12    as my local counsel in this case; and, Mr. Cabrera agreed to act as local counsel.

 13          5.     Mr. Cabrera and I previously filed their motion to withdraw (ECF
 14
       #63) on December 16, 2019 that was scheduled to be heard on January 27, 2020.
 15

 16          6.     The Court entered an Order denying the initial motion to withdraw
 17    without prejudice to refile another motion to withdraw (ECF #64).
 18
             7.     Subsequent to the entry of the Order denying the initial motion to
 19

 20    withdraw without prejudice (ECF #64), Mark Bradley, the President and CEO of
 21    Players Network, explained to me that he had located replacement counsel for this
 22
       case, but further explained he had reached an informal settlement with Plaintiffs
 23

 24    through Adam Baker, the President of Black Mountain Equities, Inc.; and as such,
 25    he was going to delay retaining replacement counsel pending preparation of the
 26
       settlement documentation.
 27

 28          8.     However, the paperwork prepared regarding the settlement did not

                                                  2
Case 3:18-cv-01745-BAS-AHG Document 75-2 Filed 06/11/20 PageID.2141 Page 3 of 5



  1    conform to the settlement discussion. The principal of the parties continued to
  2
       discuss resolution of this case through settlement. Eventually, Magistrate Judge
  3

  4    Allison H. Goddard scheduled a Mandatory Settlement Conference for May 21,

  5    2020. The parties came relatively close to a settlement, but were unable to reach a
  6
       settlement.
  7

  8          9.      After the Mandatory Settlement Conference, I explained to Mr.

  9    Bradley that Mr. Cabrera and I will be filing another motion to withdraw. Mr.
 10
       Bradley indicated he understood and stated that he was going to retain replacement
 11

 12    counsel to take over this case in the place and stead of Mr. Cabrera and me.

 13    However, it appears that to date, Mr. Bradley has not formally retained
 14
       replacement counsel in this case for Players Network.
 15

 16          10.     Players Network has failed to follow the advice provided by me and
 17    Mr. Cabrera, which makes it unreasonably difficult for us to carry out our
 18
       representation of Players Network in an effective manner.
 19

 20          11.     Moreover, Players Network has failed to pay the fees and costs that
 21    have accrued in this case, which makes it an unreasonable financial hardship for
 22
       me and Mr. Cabrera to continue as counsel of record for Players Network; which is
 23

 24    especially difficult as both me and Mr. Cabrera are sole practioners.
 25          12.     I have explained to Mr. Bradley that without benefit of payment
 26
       neither I nor Mr. Cabrera can continue to provide representation to Players
 27

 28    Network in this case and because payment has not been forthcoming and will not

                                                3
Case 3:18-cv-01745-BAS-AHG Document 75-2 Filed 06/11/20 PageID.2142 Page 4 of 5



  1    be forthcoming, Mr. Bradley was told I and Mr. Cabrera will be moving to
  2
       withdraw from this case. Mr. Bradley indicated he understood why I and Mr.
  3

  4    Cabrera could no longer remain counsel for Players Network and Mr. Bradley had

  5    no objection to the withdrawal of me and Mr. Cabrera.
  6
             I declare under penalty of perjury that the foregoing is true and correct to the
  7

  8    best of my knowledge.

  9          Executed in Henderson, Nevada on the 11th day of June, 2020.
 10
                                              By: /s/ Barney C. Ales
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                 4
Case 3:18-cv-01745-BAS-AHG Document 75-2 Filed 06/11/20 PageID.2143 Page 5 of 5



  1                            CERTIFICATE OF SERVICE
  2
             I hereby certify that, on the 11th day of June, 2020 and pursuant to F.R.C.P.
  3

  4    5(b), the foregoing Declaration of Barney C. Ales was served via the Court’s

  5    CM/ECF system to the following:
  6
       Mazin A. Sbaiti
  7    Email: mas@sbaitilaw.com
  8

  9          Also, I hereby certify that, on the 11th day of June, 2020 and pursuant to
 10
       F.R.C.P. 5(b), the foregoing Declaration of Barney C. Ales was served on Players
 11

 12    Network by placing a true and correct copy of the foregoing in the U.S. Mail,

 13    postage prepaid, addressed as follows:
 14
       Players Network
 15    3939 Belmont
 16    North Las Vegas, NV 89030
       Attn: Mark Bradley
 17

 18

 19                                                 /s/ Barney C. Ales
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                5
